United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 20, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-40212
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ALLAN SAMUEL ARTEAGA-BROWN,
                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 1:03-CR-957-1
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Allan Samuel Arteaga-Brown appeals his guilty-plea

conviction and sentence for being an alien unlawfully found in

the United States following deportation after having been

convicted of an aggravated felony.   Arteaga-Brown argues that the

district court erred by ordering him to cooperate in the

collection of a DNA sample as a condition of supervised release.

This claim is not ripe for review on direct appeal.     See United

States v. Riascos-Cuenu, 428 F.3d 1100, 1101-02 (5th Cir. 2005),



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-40212
                                  -2-

petition for cert. filed (Jan. 9, 2006) (No. 05-8662).     The claim

is dismissed.     See id. at 1102.

     Arteaga-Brown also challenges the constitutionality of 8

U.S.C. § 1326(b)’s treatment of prior felony and aggravated

felony convictions as sentencing factors rather than elements of

the offense that must be found by a jury in light of Apprendi v.

New Jersey, 530 U.S. 466 (2000).     Arteaga-Brown’s constitutional

challenge is foreclosed by Almendarez-Torres v. United States,

523 U.S. 224, 235 (1998).    Although Arteaga-Brown contends that

Almendarez-Torres was incorrectly decided and that a majority of

the Supreme Court would overrule Almendarez-Torres in light of

Apprendi, we have repeatedly rejected such arguments on the basis

that Almendarez-Torres remains binding.     See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126 S.

Ct. 298 (2005).    Arteaga-Brown properly concedes that his

argument is foreclosed in light of Almendarez-Torres and circuit

precedent, but he raises it here to preserve it for further

review.

     JUDGMENT AFFIRMED; APPEAL DISMISSED IN PART.